Citation Nr: 1618623	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-37 127	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

Entitlement to service connection for bilateral foot disabilities.

Entitlement to service connection for bilateral knee disabilities, claimed as secondary to the foot disabilities.

Entitlement to service connection for low back strain, claimed as secondary to the foot disabilities.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Los Angeles RO.  The Veteran has subsequently relocated to Connecticut, so the Hartford RO now handles his appeal.

The Veteran provided sworn testimony in support of his claims during a hearing at the RO in July 2009.  Although the Veteran had initially requested to appear at a Board hearing as well, his representative withdrew this request in March 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends his feet were originally injured during service because his shoes were ill-fitting and he was required to walk long distances during basic training.  He testified that his feet were painful during service and that their condition improved after he was issued larger shoes.  He asserts that his knee and back problems are secondary to his foot problems.  

Unfortunately, the Veteran's service records were destroyed by fire at the National Personnel Records Center.  

The earliest medical records available for review are dated in 2001, forty-five years after the Veteran's discharge from service.  During the RO hearing, the Veteran testified that he began receiving VA medical care in the early 1990s.  Indeed, the more recent VA treatment records which are available contain a history of diagnoses made as early as 1997.  Given the lengthy period of time between the Veteran's relatively brief period of service and his initial complaints, earlier medical records could prove to be helpful to his claim.  In any case, VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

We observe there are a couple of other sources of medical treatment which the Veteran has identified; however, these two sources appear to be entirely irrelevant to the question of the Veteran's feet, knees, or back.  He reported treatment aimed at maintaining sobriety from a private facility which is limited to the treatment of substance abuse disorders in 2009.  He also reported receiving a transfusion from the Los Angeles County hospital for treatment of a urinary tract infection in 1993.  The Board holds that attempts to obtain these records are not necessary, as the likelihood of the sobriety facility having records with any relevance to his feet is so slim as to be nonexistent.  The Los Angeles County hospital records are likely no longer available, some twenty-three years after the treatment was provided.  Also, the Veteran does not report receiving care for orthopedic complaints from this hospital.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran at any facilities in or near Los Angeles prior to 2001 for inclusion in his claims file.  Since the Veteran reports VA treatment in the 1990s, which pre-dates electronic VA medical records, searches MUST be made of archived/retired paper records, with a documented negative response if no records are found.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


